711 N.W.2d 72 (2006)
474 Mich. 1097
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ernest TUCKER, Defendant-Appellant.
Docket No. 129742. COA: 261305.
Supreme Court of Michigan.
March 29, 2006.
On order of the Court, the application for leave to appeal the September 28, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Oakland Circuit Court so that defendant may be given the opportunity to withdraw his December 8, 2003 guilty plea. The circuit court failed to honor a sentence agreement under People v. Cobbs, 443 Mich. 276, 505 N.W.2d 208 (1993).
We do not retain jurisdiction.